I think the statute as framed is calculated to coerce the exercise of judicial opinion. The question of whether to hold an inquest frequently requires the exercise of judicial discretion and is just as important as actually holding the inquest. The Constitution vests that discretion in the Justice of the Peace. Article V, Section 22, Florida Constitution. To say that this constitutional officer cannot receive his usual and lawful fees, unless and except in cases where he first procures the approval of a person who in no sense shares the judicial responsibility, can have no other effect than to coerce the judgment of the Justice of the Peace.
Nothing is more abhorrent than to rest the exercise of judicial functions upon the contingency of remuneration. See Rollo v. Wiggins, 149 Fla. 264, 5 So.2d 458. There is no better establishment concept of American jurisprudence than the plan that the three branches of our government shall remain separate from each other. We, as other courts, have said that the legislative branch cannot exercise judicial functions. Thursby v. Stewart, 103 Fla. 990, 138 So. 742. Inasmuch as the legislature cannot exercise judicial functions it follows, therefore, that it may not delegate the functions to its agency. This statute, by indirection, gives the executive branch of the government judicial functions.
We have held more than once that the legislature is without power to interfere with the exercise of judicial power. Ruff v. G. S.  F. Ry. So., 67 Fla. 224, 64 So. 782; State ex rel. Cartmel v. Aetna Casualty  Surety Co., 84 Fla. 123, 92 So. 871.
BUFORD, J., concurs. *Page 164